UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                              7/15/2021
---------------------------------------------------------------X
CORNELL HOLDEN, et al.,                                        :
                                                               :   17-CV-2192 (JGK) (RWL)
                                    Plaintiffs,                :
                                                               :   ORDER
                  - against -                                  :
                                                               :
THE PORT AUTHORITY OF NEW YORK                                 :
AND NEW JERSEY, et al.,                                        :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        As discussed during the continuing settlement conference held on July 15, 2021:

        1. The parties shall cooperate with my Courtroom Deputy to schedule another

settlement conference to take place (if needed) approximately 8 weeks from now.

        2. During the interim between now and the next settlement conference, counsel

shall meet and confer in good faith on an ongoing basis, but not less than 1.5 hours per

week for the purposes of moving settlement discussions forward. In between meet and

confers, the parties will make good faith efforts to pursue follow-up warranted based on

the then most recent meet and confer so that the next meet and confer can be productive.

The primary focus of the discussions should be on non-monetary terms.

        3. The Court understands that there may be certain weeks where meeting and

conferring with all requisite participants may not be possible. In that event, the next meet

and confer after that shall be not less than 3 hours. The Court expects that not more than

two weeks will pass without a meet and confer session having taken place.

        4. The parties shall also continue to exchange terms in writing to memorialize the

parties’ progress.
                              SO ORDERED.



                              _________________________________
                              ROBERT W. LEHRBURGER
                              UNITED STATES MAGISTRATE JUDGE

Dated:   July 15, 2021
         New York, New York
